IN THE SUPREME COURT OF THE STATE OF DELAWARE

 JOSH TAILOR, SR.,1                            §
                                               §      No. 276, 2019
               Respondent Below,               §
               Appellant,                      §
                                               §      Court Below: Family Court
        v.                                     §      of the State of Delaware
                                               §
 DEPARTMENT OF SERVICES FOR                    §       File No. 18-11-06TN
 CHILDREN, YOUTH AND THEIR                     §       Petition No. 18-34790
 FAMILIES,                                     §
                                               §
               Petitioner Below,               §
               Appellee.                       §

                             Submitted: February 5, 2020
                             Decided: February 14, 2020
                             Corrected: February 17, 2020

Before SEITZ, Chief Justice; VAUGHN and MONTGOMERY-REEVES,
Justices.

                                        ORDER

       This 17th day of February 2020, the Court having considered this matter on

the briefs filed by the parties has determined that the final judgment of the Family

Court should be affirmed on the basis of and for the reasons assigned by the Family

Court in its order dated May 30, 2019.

       NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Family Court be, and the same hereby is, AFFIRMED.

                                           BY THE COURT:

                                           /s/ James T. Vaughn, Jr.
                                           Justice

1 The Court previously assigned pseudonyms to the parties pursuant to Supreme Court Rule 7(d).